                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                      MDL No. 2187

-------------------------------------------------
THIS DOCUMENT RELATES TO

Diana J. Cash v. C.R. Bard, Inc., et al.                           2:15-cv-07600


                            MEMORANDUM OPINION AND ORDER

         Pending are (1) Defendant’s Motion to Dismiss, filed by Tissue Science

Laboratories Limited (“TSL”) on March 30, 2018 [ECF No. 17]; and (2) Defendant

C.R. Bard, Inc.’s Notice of Joinder in Defendant Tissue Science Laboratories Ltd.’s

Motion to Dismiss, filed July 17, 2019 [ECF No. 21]. TSL asserts in the first Motion

[ECF No. 17], joined by C. R. Bard, Inc. (“Bard”) [ECF No. 21], that plaintiff’s case

should be dismissed with prejudice for failure to comply with court orders, including

the failure to timely provide the defendants with required pretrial discovery in

violation of Pretrial Order Numbers 27, 28 and 275. Plaintiff, who is pro se, has not

responded.

         On July 10, 2019, the court entered a Show Cause Order directing plaintiff to

show cause on or before July 24, 2019, why the defendant who filed the first motion

should not be dismissed. [ECF No. 19]. The court sent a copy of this order to plaintiff

at her last known address and posted it on the court’s public website. Plaintiff did not

show cause or otherwise respond.
      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 17] is

GRANTED in part to the extent TSL, joined by Bard, seeks dismissal and DENIED

in part insofar as defendants seek dismissal with prejudice. The court ORDERS that

TSL and Bard are dismissed without prejudice. No other defendnats remain and the

case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       August 8, 2019
